This cause having heretofore been submitted upon the transcript of the record and briefs and oral argument of counsel the Court finds no reversible error in the record and the interlocutory orders appealed from are hereby affirmed.
Affirmed.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Chief Justice TERRELL and Justice THOMAS not participating as authorized by Section 4687. Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.